Citation Nr: 0026270	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as residuals of cold injury.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from August 1970 to August 
1973.  His service records reflect his assignment to an 
artillery battery during service.  

By a rating action in September 1998, the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied claims for service connection for disability 
residual to cold injury, a claim for service connection for 
tinnitus, and a claim for an increased (compensable) 
disability rating for bilateral hearing loss.  The veteran 
initiated appellate review of all three determinations.


FINDINGS OF FACT

1.  The claim for service connection for disability residual 
to cold injury is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for tinnitus and an increased rating for his bilateral 
hearing loss is of record.  

3.  The veteran has chronic bilateral tinnitus which has been 
related to his service connected hearing loss and his history 
of noise exposure.

4.  A recent VA audiological examination showed pure tone 
thresholds for both ears in four frequencies from 1,000 to 
4,000 Hertz that averaged 48 decibels with speech recognition 
of 94 percent.  These results correspond to Level I hearing 
for both ears.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
disability residual to cold injury is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  Service connection for chronic bilateral tinnitus is 
warranted as it is probable that the condition is related to 
service or service connected disability.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.310 (1999).

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.385, 
4.85-4.87a, Diagnostic Code 6100 (1998), prior to June 10, 
1999; 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100 (1999), 
effective June 10, 1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of Cold Injury

In written arguments the veteran and his representative 
contend that the veteran has residuals of cold injury due to 
cold weather trauma which are of service origin warranting 
compensation benefits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

Disability which is proximately due to or the result of 
service connected disability shall be service connected.  
38 C.F.R. § 3.310(a).  

The threshold question which must be answered with regard to 
each issue, however, is whether the veteran has presented a 
well grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The service medical records, including the report of the 
separation medical examination in July 1973, are negative for 
any documented cold weather trauma or for any complaints, 
symptoms or diagnoses of any condition which could be 
considered to be a residual of a cold injury.  The veteran 
referred only to hearing loss in his initial claim of June 
1984 and the report of the veteran's general medical 
examination by the VA in July 1984 is also negative for any 
complaint or finding of any residuals of cold injury or 
reference to cold weather trauma.  

In the present case, no clinician has diagnosed any 
disability residual to cold injury, let alone such injury 
attributed to the appellant's active service.  The appellant 
has not submitted any competent evidence identifying any 
disability which is a residual of cold injury or due to cold 
weather trauma; much less any evidence suggesting a nexus 
between any condition which could be so caused and his active 
service.  There is simply no evidence stating he has any 
disability residual to cold injury or due to cold weather 
trauma during service.  The veteran's own statements and the 
arguments by his representative are completely devoid of any 
specifics; not only as to the nature of the cold injury or 
disability they consider related, but also as to any of the 
where, when, how, etc. specifics of the claimed trauma.  
Their statements simply do not, by any definition, equate to 
competent evidence relating any present condition to the 
appellant's military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay testimony is not competent evidence 
when the question presented requires specialized knowledge).  
Accordingly, this claim must be found to be not well grounded 
in the absence of any evidence of cold weather trauma, any 
evidence of pertinent disability and any qualified statement 
linking a current disability to service.  As such, the 
benefits sought on appeal are denied.  

The veteran is reminded that what is lacking here is evidence 
of any of the three factors generally recognized as necessary 
to make a claim well grounded.  Since only a well grounded 
claim permits the VA to assist the veteran and provide 
comprehensive development and consideration, nothing may be 
done on the current record.  Consequently, the 
representative's request for additional development of the 
evidence, including scheduling of another examination and/or 
consideration of the claim by a medical expert, cannot be 
honored.  

Inasmuch as the foregoing explains the necessity for 
competent evidence on the essential elements of a well 
grounded claim, the Board views its discussion above 
sufficient to inform the veteran of what is necessary to 
reopen his claim for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Tinnitus

Initially, the Board finds that the veteran's claim for 
service connection for tinnitus is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is plausible that the veteran is 
entitled to service connection for tinnitus inasmuch as 
service connection has been established for hearing loss, and 
they may develop contemporaneously or from a common etiology.  

As noted above, a well-grounded claim generally requires (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; (or, in a 
claim for secondary service connection, evidence of a 
proximate relationship to a service connected disability) and 
(3) medical evidence of a nexus between an in-service (or 
service connected) injury or disease and the current 
disability.  See Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom.  Epps v. West, 118 S. Ct. 2348 
(1998).  

On examination by the VA in August 1998, the veteran reported 
a constant bilateral tinnitus which he described as a 
midrange tone.  It was noted that he had worked in a motor 
pool and on an Air Defense Battery during his military 
service.  The examiner opined that the veteran's report of 
tinnitus was consistent with his audiometric configuration 
[establishing a significant bilateral sensorineural hearing 
loss] and with his history of noise exposure.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, or is proximately related to 
a service connected disability.  38 C.F.R. §§ 3.303(d), 
3.310(a), (1999).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

It is the judgment of the Board that the medical evidence 
supports the veteran's contention that he developed tinnitus 
as a result of acoustic trauma during service or as a result 
of his hearing impairment.  His service records support his 
history of being in an activity subjecting him to noise 
exposure during service.  The VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, has recognized that tinnitus 
may result from acoustic trauma.  See 38 C.F.R. Part 4, Code 
6260 (1998) (amended in 1999 to remove requirement of causal 
factors for a compensable rating).  Further, no other cause 
for the veteran's current tinnitus has been suggested by the 
evidence.  In sum, primarily based on the opinion by the VA 
examiner in August 1998, the facts of this case support a 
grant of service connection for tinnitus.  

Hearing Loss

Initially, the Board finds that the claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating for hearing loss.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Further, the relevant 
facts have been properly developed, and, accordingly, the 
statutory duty of the Department of Veterans Affairs (VA) to 
assist in the development of a well- grounded claim has been 
satisfied.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1991).  

The representative has argued that the VA examination was 
inadequate because the veteran's claims folder was not 
available for review by the examiner.  A review of the claims 
folder reflects that there is nothing in it that adds 
anything to the issue of the veteran's entitlement to an 
increased disability rating for hearing loss.  The question 
of whether the veteran is entitled to a current increase in 
rating for a hearing loss is based strictly on current, 
objective examination findings.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Accordingly, the Board 
finds that no procedural defect has been presented which 
would require correction prior to a decision on the merits of 
this particular claim.  In essence, the Board is satisfied 
that all relevant facts have been properly developed to their 
full extent and that VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

On examination by the VA in October 1984, the speech 
reception threshold averaged 14 decibels in the right ear and 
10 decibels in the left ear.  Discrimination ability was 94 
percent in the right ear, and 96 percent in the left ear.  
Severe bilateral sensorineural hearing loss in the 4000 to 
8000 hertz range was manifested.  By rating action in 
December 1984, the RO granted service connection for 
bilateral hearing loss, and assigned it a noncompensable 
disability rating under the applicable rating criteria.  

When the VA examined the veteran in August 1998, he reported 
hearing loss which the examiner termed consistent with the 
veteran's history of noise exposure.  On VA audiological 
examination, for the right ear, pure tone threshold levels in 
decibels were 20, 15, 25, 65 and 90 at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively, for an average of 48 
decibels.  For the left ear, the threshold levels in decibels 
were 15, 15, 15, 80 and 85, respectively, at those 
frequencies for an average of 48 decibels.  Speech 
discrimination ability was 94 percent for the right ear, and 
94 percent for the left ear.  The test results were 
interpreted as indicating that hearing in the right ear was 
within normal limits through 2000 hertz with a moderately 
severe to profound sensorineural loss from 3000 to 8000 
hertz.  Word recognition was excellent.  Hearing in the left 
ear was within normal limits through 2000 hertz with a severe 
sensorineural loss from 3000 to 8000 hertz.  Word recognition 
was excellent.  

By rating action in September 1998, the RO continued a 
noncompensable rating for the service-connected bilateral 
defective hearing.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, ratings for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  All 
tests are conducted without hearing aids, however, the 
ratings assigned are designed to consider the effect of a 
prosthetic device [hearing aid] in measuring the degree of 
impairment.  38 C.F.R. § 4.86 (1998), 62 Fed. Reg. 25,204 
(May 11, 1999).  The rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. § 4.85 (1999).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran's 
hearing loss has been rated noncompensable pursuant to Code 
6100.  In this regard, the Board notes that, during the 
pendency of this appeal, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  But see 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Although new 
regulations were promulgated, there has been no change in the 
substantive criteria directly affecting the veteran's claim.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this regard, the evaluation of hearing impairment is based 
on examinations using controlled speech discrimination tests 
together with results of a pure tone audiometric test.  38 
C.F.R. § 4.85.  The results are charted on Table VI and Table 
VII.  Thus, in order to assign an increased (compensable) 
evaluation for his hearing loss, the veteran must demonstrate 
a decrease in percentage of speech discrimination and/or an 
increase in average pure tone decibel loss.  As noted, the 
Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables.  There has 
been no discernable change.  Further, the Board finds that 
the revisions made to 38 C.F.R. § 4.86 pertain to only 
exceptional patterns of hearing loss, and that consideration 
of these newly developed criteria would by no means change 
the outcome of the veteran's claim in this case.  In sum, the 
Secretary has stated that; "[t]he revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations."  62 Fed. Reg. at 25,204.

Evaluating the veteran's test scores based on Table VI found 
at 38 C.F.R. § 4.85, reflects that the veteran's right ear 
hearing acuity is at Level I and his left ear is also at 
Level I.  These levels of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, are entitled to a 
noncompensable evaluation and no more.  While it is clear 
that the veteran's hearing loss has increased since 1984, in 
order to be assigned a 10 percent disability rating, the 
veteran would have to have increased levels of decreased 
hearing acuity well beyond those reflected by the current 
examination.  None of the examination findings contained in 
the medical evidence reflect a level of hearing disability 
which would approximate a compensable disability rating.  

Further, the Board has carefully reviewed the entire record 
in this case, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of an increased rating for the service-
connected bilateral hearing loss.  The preponderance of the 
evidence is clearly against the claim.  38 U.S.C.A. § 5107.



ORDER

Service connection for residuals of cold injury is denied.  

Service connection for tinnitus is granted. 

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.


		
	ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals


 


- 4 -


